Exhibit 650 Town Center Drive, 20th Floor Costa Mesa, California 92626-1925 Tel: (714) 540-1235 Fax: (714) 755-8290 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Munich Barcelona New Jersey Brussels New York Chicago Northern Virginia Doha Orange County Dubai Paris Frankfurt Rome Hamburg San Diego Hong Kong San Francisco March 24, 2009 London Shanghai Los Angeles Silicon Valley Madrid Singapore Realty Income Corporation Milan Tokyo 600 La Terraza Boulevard Moscow Washington, D.C. Escondido, California 92025-3873 Re:Registration Statement on Form S-3ASR Ladies and Gentlemen: We have acted as special counsel to Realty Income Corporation, a Maryland corporation (the “Company”), in connection with the registration and sale by the Company from time to time of an indeterminate amount of (i) one or more series of debt securities (the “Debt Securities”) under the Indenture dated as of October 28, 1998 (the “Indenture”), between the Company and The Bank of New York Trust Company, N.A., as successor trustee (the “Trustee”), (ii) one or more series of preferred stock, par value $1.00 per share, of the Company, or (iii) shares of common stock, par value $1.00 per share, of the Company, and pursuant to a registration statement on FormS-3ASR under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 24, 2009 (the “Registration Statement”).This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or related prospectus, other than as expressly stated herein with respect to the enforceability of the Debt Securities. As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter.With your consent, we have relied upon the foregoing and upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. We are opining herein as to the internal laws of the State of New York, and we express no opinion with respect to the applicability thereto, or the effect thereon, of the laws of any other jurisdiction, or as to any matters of municipal law or the laws of any local agencies within any state.Various matters concerning the laws of the State of Maryland are addressed in the opinion of Venable LLP, which has been separately provided to you.We express no opinion with respect to those matters, and to the extent elements of those opinions are necessary to the conclusions expressed herein, we have, with your consent, assumed such matters. Subject to the foregoing and the other matters set forth herein, as of the date hereof,when the Debt Securities have been duly executed, issued, authenticated and delivered by or on behalf of the Company against delivery and payment therefor in accordance with the Indenture, the Debt Securities will have been duly authorized by all necessary corporate action of the Company and will be legally valid and binding obligations of the Company enforceable against it in accordance with their terms. The opinion rendered in the preceding paragraph relating to the enforceability of the Debt Securities is subject to: (i)the effect of bankruptcy, insolvency, reorganization, preference, fraudulent transfer, moratorium or other similar laws relating to or affecting the rights and remedies of creditors; (ii)the effect of general principles of equity, whether considered in a proceeding in equity or at law (including the possible unavailability of specific performance or injunctive relief), concepts of materiality, reasonableness, good faith and fair dealing, and the discretion of the court before which a proceeding is brought; (iii) the invalidity under certain circumstances under law or court decisions of provisions providing for the indemnification of or contribution to a party with respect to a liability where such indemnification or contribution is contrary to public policy; and (iv) we express no opinion as to (a) any provision for liquidated damages, default interest, late charges, monetary penalties, make-whole premiums or other economic remedies to the extent such provisions are deemed to constitute a penalty, (b) consents to, or restrictions upon, governing law, jurisdiction, venue, arbitration, remedies or judicial relief, (c)the waiver of rights or defenses; (d)any provision requiring the payment of attorneys’ fees, where such payment is contrary to law or public policy; (e)any provision permitting, upon acceleration of the Debt Securities, collection of that portion of the stated principal amount thereof which might be determined to constitute unearned interest thereon; (f) the creation, validity, attachment, perfection, or priority of any lien or security interest, (g) advance waivers of claims, defenses, rights granted by law, or notice, opportunity for hearing, evidentiary requirements, statutes of limitation, trial by jury or at law, or other procedural rights, (h)waivers of broadly or vaguely stated rights, (i) provisions for exclusivity, election or cumulation of rights or remedies, (j) provisions authorizing or validating conclusive or discretionary determinations, (k) grants of setoff rights, (l) proxies, powers and trusts, (m)provisions prohibiting, restricting, or requiring consent to assignment or transfer of any right or property, (n) any provision to the extent it requires that a claim with respect to the Debt Securities (or a judgment in respect of such a claim) be converted into U.S. dollars at a rate of exchange at a particular date, to the extent applicable law otherwise provides; and(o)the severability, if invalid, of provisions to the foregoing effect. We express no opinion or confirmation as to federal or state securities laws, tax laws, antitrust or trade regulation laws, insolvency or fraudulent transfer laws, antifraud laws, or compliance with fiduciary duty requirements (without limiting other laws excluded by customary practice). With your consent, we have assumed (a)that the Indenture has been duly authorized, executed and delivered by the Trustee, (b) that the Indenture constitutes a legally valid and binding obligation of the Trustee, enforceable against it in accordance with its terms, and (c)that the status of the Indenture and the Debt Securities as legally valid and binding obligations of the respective parties thereto is not affected by any (i)breaches of, or defaults under, agreements or instruments, (ii)violations of statutes, rules, regulations or court or governmental orders, or 2 (iii) failures to obtain required consents, approvals or authorizations from, or make required registrations, declarations or filings with, governmental authorities. This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions of the Act.We consent to your filing this opinion as an exhibit to the Registration Statement and to the reference to our firm contained in the related prospectus under the heading “Validity of the Securities.”In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ LATHAM & WATKINS
